740 N.W.2d 273 (2007)
Antoine KANDALAFT, Plaintiff-Appellant,
v.
JOHN M. PETERS, P.L.C., Defendant-Appellee.
John M. Peters, P.L.C., Plaintiff-Appellee,
v.
Antoine Kandalaft, Defendant-Appellant, and
Randa Kandalaft and Gan Gony, Inc., Defendants.
Docket Nos. 134439, 134440. COA Nos. 267471, 267497.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the April 17, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.